Title: William C. C. Claiborne to Thomas Jefferson, 24 January 1811
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            My Dear Sir,
            New-Orleans Jany 24h 1811
          
            I have the pleasure to inform you, that the Laws of this Territory, is are enforced in every part of the Territory directed to be occupied by the Presidents Proclamation of the 27th of October, except a small District around the Town & Fort of Mobile;—There a Spanish Force is stationed, and must remain undisturbed, until the further Orders of my Government. I hope however these orders, will not be long delayed;— If there be a Foreign Nation disposed to resent the taking possession of the Country west of the Perdido by the U. States, its wrath will not be averted, by our forbearance to dispossess the Spaniards of Mobile by force;—and whilst the suffering them to remain there, can only tend to create dissatisfaction among our citizens, and to give countenance to a charge (which is already circulated) of a want of firmness  & decision on the part of Congress.
           We have lately experienced much alarm, in consequence of an insurrection among the Slaves in this Vicinity.—It at first assumed a menacing aspect;—But was very soon quelled by the prompt and decisive Movements of the armed Force of the United States, and the Body of the Militia.
          Livingston had left this for the United States previous to my arrival;— He had exhausted his ingenuity to to obtain a Judg’ment against the late Marshal, and to repossess himself of the Batture; but has been completely foiled.— The Mayor of the City (Mr Mather) informs me, that all the Documents you requested, had been forwarded to your Address.— The Legislature of the Territory will be in Session in four Days; It is probable that the case of the Batture will again be brought before them.—  I am greatly desirous to see your Memoire on that Subject, in the hands of the people; it cannot fail to make a great & a just impression.—
          I pray God to preserve you in health & happiness.
          
            I am Dr Sir, With great respect Your faithful friend & grateful fellow-Citizen
            
 William C. C. Claiborne
          
        